ORDER

PER CURIAM.
AND NOW, this 16th day of July, 2014, the Petition for Certification of Question of Law submitted by the United States Court *989of Appeals for the Third Circuit is GRANTED. This Court shall consider the following issue:
When an oil and gas lessor files an unsuccessful lawsuit to invalidate a lease, is the lessee entitled to an equitable extension of the primary lease term equal to the length of time the lawsuit was pending?
The Prothonotary shall set a briefing schedule, and the matter shall be submitted on the briefs.